Citation Nr: 1137305	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for neuropathy of the lower extremities, also claimed as secondary to service-connected tropical sprue.

3.  Entitlement to a rating in excess of 30 percent prior to September 7, 2010, and in excess of 50 percent since September 7, 2010, for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for tropical sprue.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO) that increased the disability rating from 10 percent to 30 percent for tropical sprue, effective November 16, 2004; an August 2006 rating decision that continued a 30 percent disability rating for PTSD and denied service connection for bilateral hearing loss; and a June 2008 rating decision that denied service connection for peripheral neuropathy of the lower extremities.  A July 2011 rating decision increased the rating from 30 percent to 50 percent for the Veteran's PTSD, effective September 7, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  These claims were remanded by the Board for further development in July 2010.

In December 2005, the Veteran raised a claim of service connection for a left ear disability (left perforated tympanic membrane).  In August 2006, the Veteran claimed that the November 2002 rating decision that granted service connection and assigned a 10 percent disability rating for tropical sprue, effective September 19, 2002, was clearly and unmistakably erroneous and requested an earlier effective date.  Finally, in June 2010 the Veteran raised a claim for service connection for tinnitus.  Those claims have not been developed for appellate review, and the Board again refers them to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for PTSD, entitlement to service connection for bilateral hearing loss and neuropathy of the lower extremities, and a TDIU rating are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected tropical sprue is assigned a 30 percent rating, the maximum rating authorized under Diagnostic Code 7319.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tropical sprue have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 2005, March 2006, and December 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA examinations pertinent to the Veteran's claim were obtained in April 2005 and April 2011.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examinations are complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional evidence received in August 2011 duplicated evidence previously of record and discussed in the statement of the case or was not relevant to the issue on appeal.  Thus, a supplemental statement of the case was not required.  38 C.F.R. § 19.37 (2011).

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2011).

Ratings under Diagnostic Codes 7301 to 7329; 7331; 7342; and 7345 to 7348, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011).

The Veteran is currently in receipt of a 30 percent disability rating for tropical sprue pursuant to Diagnostic Code 7399-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 7319 pertains to irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

With the exception of Diagnostic Codes 7319 and 7336, Diagnostic Codes 7301 to 7348, are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Diagnostic Code 7336, pertaining to the rating of hemorrhoids is not applicable because the Veteran has not established service connection for hemorrhoids.  While some of those Diagnostic Codes provide for ratings higher than 30 percent, the evidence does not show that the Veteran has any of the conditions or symptomatology that would support a rating higher than 30 percent pursuant to any of those Diagnostic Codes.

Under Diagnostic Code 7319, a 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  That is the highest rating available under that diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for tropical sprue.

The Veteran was afforded a VA digestive conditions examination in April 2005 at which time he complained of frequent nausea, diarrhea with loose bowel movements, and regurgitation.  During bouts of diarrhea, he had twelve to fifteen bowel movements a day.  However, he denied any hernia surgery, malignancy, or peritoneal tuberculosis.  On examination, he appeared to be in no acute distress and the abdomen was distended and soft with bowel sounds present.  The Veteran was diagnosed with tropical sprue.

Private treatment records dated in January 2006 indicate complaints of right-sided abdominal and lower chest pain and nausea.  The Veteran was weak and dizzy and had a lot of somatic complaints, but denied any vomiting.  A February 2006 report indicates that the Veteran was on a diet that restricted consumption of protein, gluten, and saturated fats.

The Veteran was afforded a VA digestive conditions examination in September 2006 at which time he presented with complaints of abdominal discomfort and diarrhea.  He took Imodium and Beano every day for gas and used Proctocort suppositories as needed.  He complained of constant rectal pain and sat on a ring cushion at home.  His last colonoscopy was normal and he did not report any malabsorption and had no history of colon cancer or hernia surgery.  On examination, the abdomen was soft without any mass.  The rectum was normal in tone and encircled with external hemorrhoids.  No blood or fecal leakage was seen.  No scars were seen that would indicate previous rectal or abdominal surgery.  The Veteran was diagnosed with irritable bowel syndrome and external hemorrhoids.

Private treatment records in January 2007 indicate that the Veteran had chronic abdominal pain for which he was prescribed Cymbalta.  Another January 2007 report indicates complaints of choking spells, difficulty breathing and swallowing, nausea, cramping, and diarrhea.  In June 2007, the Veteran had additional complaints of diarrhea and nausea.  With the exception of mild suprapubic tenderness, examination of the abdomen was normal.  The Veteran was prescribed Nexium.  In June 2009, he complained of nausea.  With the exception of epigastric tenderness, examination of the abdomen was unremarkable and he was prescribed AcipHex for reflux.  In July 2010, he complained of weakness and fatigue.  In August 2010, the Veteran complained of constant abdominal and rectal soreness and discomfort and loose stools.  The Veteran had gained five pounds since his last comprehensive visit one year prior.  However, on examination, abdominal percussion was normal and abdominal palpation revealed no abnormalities.

On VA general medical examination in April 2011, the Veteran presented with complaints of attacks of abdominal pain, diarrhea, and nausea.  He indicated that his symptoms were controlled by a restricted diet.  His weight had been stable and he had no significant gastrointestinal bleeding.  On examination, the abdomen was soft with no mass.  He was diagnosed with irritable bowel syndrome.

In this case, the Veteran is already in receipt of the maximum rating of 30 percent for tropical sprue pursuant to Diagnostic Code 7319 and is not entitled to a higher rating under Diagnostic Codes 7301 to 7348, because the medical evidence does not show that the Veteran has any of those conditions.  Therefore, the Board finds that the evidence of record does not support a rating higher than 30 pursuant for the Veteran's service-connected tropical sprue.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

Furthermore, the Board finds that the evidence does not show leakage or involuntary bowel movements that would warrant a higher rating pursuant to Diagnostic Code 7332 or 7333; intestinal fistula or resection that would warrant an increased rating pursuant to Diagnostic Codes 7329 or 7330; severe hemorrhages or large ulcerated gastritis areas that would warrant an increased rating pursuant to Diagnostic Code 7307; or hypoglycemic symptoms, weight loss with malnutrition, or anemia that would warrant an increased rating pursuant to Diagnostic Code 7308.  The Board finds that the evidence does not show that the Veteran's symptoms meet the criteria for an increased rating pursuant to any of the digestive system Diagnostic Codes.  38 C.F.R. § 4.114 (2011).

The Board finds the evidence does not support a finding that the Veteran's service-connected tropical sprue presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected tropical sprue do not result in a marked interference with employment or frequent hospitalization in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his tropical sprue.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for tropical sprue during the period on appeal.

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's tropical sprue during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher rating for tropical sprue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for tropical sprue, in excess of 30 percent, is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for an increased rating for PTSD, entitlement to service connection for bilateral hearing loss and neuropathy of the lower extremities, and a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

With regard to the Veteran's claim for an increased rating for PTSD, pursuant to the Board's July 2010 remand, the Veteran was afforded a VA PTSD examination in September 2010 at which time the claims file was unavailable.  In an August 2011 informal hearing presentation, the Veteran's representative indicated that the examiner commented that a lack of access to the claims file limited the examiner's ability to provide an opinion as to how the Veteran's PTSD symptoms had changed since the initial examination.

The claims file was later made available in May 2011 at which time the examiner provided an addendum to September 2010 report.  However, the Veteran's representative contends that it is unfair to require the examiner to provide comment on a VA examination that was conducted nearly nine months prior to the review of the claims file review and render an accurate opinion.  The representative also requested clarification of the examiner's opinion that the Veteran does not suffer from total occupational and social impairment although the signs and symptoms of the Veteran's PTSD result in deficiencies in judgment, thinking, family relations, work, and mood.  The representative contends that the examiner's opinion raises a question as to the Veteran's ability to gain and sustain meaningful employment and seeks clarification of the examiner's comment regarding the Veteran's employability.  Accordingly, the Board finds that another examination and opinion are needed to fairly adjudicate this claim.

With regard to the Veteran's claim for service connection for hearing loss, in July 2010 the Board remanded the claim for a VA examination conducted by an ear, nose, and throat specialist and for an opinion as to whether the Veteran's hearing loss was related to his service.  Pursuant to that remand, the Veteran was afforded a VA audiology examination in October 2010 at which time the audiologist diagnosed bilateral moderately-severe sloping to severe mixed hearing loss and opined that it was less likely as not that the Veteran's hearing loss was related to his service based upon the Veteran's mixed hearing loss and reported history of middle ear problems.  The examiner further opined that because of the absence of any hearing examination or ear related medical evaluation from 1945 or from any time between then and three years later, it was not possible to determine if the Veteran's current hearing loss was related to aircraft cabin depressurization in 1945 without resort to mere speculation.

The Board may rely on such a conclusion if the examiner explains the basis for such an opinion, bases the opinion on sufficient facts or data, and clearly identifies precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the October 2010 opinion is limited by the examination, not by the limitations of knowledge in the medical community at large and is therefore not adequate for rating purposes.  In addition, the October 2010 examiner stated that due to the history and ongoing nature of a significant medical condition of the Veteran's middle ears, if further examination or opinion was required it should be provided by an ENT physician.  While the Board requested a VA ENT examination in its July2010 remand, the Veteran has not yet been afforded the requested examination.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an additional remand is necessary to comply with the July 2010 remand instructions.

With regard to the Veteran's claim for service connection for neuropathy of the lower extremities, in July 2010 the Board remanded the claim for an opinion as to whether the Veteran's peripheral neuropathy of the lower extremities was related to his service or service-connected tropical sprue.  Pursuant to that remand, the Veteran was afforded a VA general medical examination in April 2011 at which time the examiner opined that there was no documentation in the claims file to diagnose peripheral neuropathy.  The Board finds that the April 2011 opinion is inadequate for rating purposes.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an additional remand is necessary to comply with the July 2010 remand instructions.

It also appears to the Board that additional treatment records may be outstanding.  A review of the claims file shows that the most recent VA medical records are dated in September 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that the claim for a TDIU rating is intertwined with the remanded claims for an increased rating for PTSD and service connection for bilateral hearing loss and neuropathy of the lower extremities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's VA medical records dated since September 2009.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims folder and note that review in the report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the Veteran's previous VA examinations conducted in July 2006 and September 2010.  All signs and symptoms of the Veteran's service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning.  The examiner is asked to clarify comments made regarding employment opportunities in relation to the Veteran's PTSD including the September 2010 opinion that the Veteran did not suffer from total occupational and social impairment although the signs and symptoms of the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood.  Finally, the examiner should opine as to whether the Veteran's service-connected PTSD has a marked interference with his employability.

3.  Schedule a VA examination with an ear, nose, and throat specialist to determine the nature and etiology of any current bilateral hearing loss.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically attempt to reconcile the opinion with the other opinions of record, including the October 2005, January 2006, and October 2010 VA opinions.  All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

   (a)  Diagnose any current bilateral hearing loss.

(b)  Is it at least as likely as not (50 percent or more probability) that any bilateral hearing loss was incurred in or is due to or the result of the Veteran's service, including any in-service acoustic trauma from jet engines or from a aircraft cabin depressurization in 1945?  The examiner must consider the Veteran's statements regarding the incurrence of bilateral hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule a VA neurological examination to determine the nature and etiology of any current peripheral neuropathy of the lower extremities.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the November 2007 private opinion and April 2011 VA examination and opinion.  All indicated studies should be performed. Specifically, the examiner should provide the following:

(a)  Diagnose any current peripheral neuropathy of the lower extremities.

(b)  Is it at least as likely as not (50 percent or more probability) that any peripheral neuropathy of the lower extremities, was incurred in or is due to or the result of the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of peripheral neuropathy, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any peripheral neuropathy of the lower extremities is proximately due to or the result of the Veteran's service-connected tropical sprue?

(d)  Is it at least as likely as not (50 percent or more probability) that any peripheral neuropathy of the lower extremities has been aggravated (increased in severity beyond the normal progress of the condition) by the Veteran's service- connected tropical sprue?

5.  Schedule the Veteran for a VA examination to determine whether he is unemployable as a result of his service-connected disabilities.  The examiner must review the claims file and should note that review in the examination report.  The examiner should state whether it is at least as likely as not (50 percent or more probability) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and tropical sprue, without consideration of any nonservice-connected disabilities.  The rationale for the opinion offered should be provided.

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


